The Honorable John Bynum Prosecuting Attorney Fifth Judicial District 312 W. 2d Street P.O. Box 1587 Russellville, AR  72801
Dear Mr. Bynum:
This is in response to your request for an opinion on the constitutionality of A.C.A. 14-235-101.  Specifically, you have posed the following question:
  Does Arkansas Code Ann. 14-235-101 violate any provision of the United States Constitution or the Arkansas Constitution in any manner insofar as subsection (a)(2) seems to apply only to Franklin County and requires prior approval of the Franklin County Judge and Quorum Court?
Section 14-235-101(a)(2) of the Arkansas Code provides as follows:
  (a)(2)  No municipality shall dispose of municipal sewer system wastes in any county in the state having a population of at least fourteen thousand six hundred fifty (14,650), but not more than fifteen thousand five hundred (15,500) persons according to the 1980 Federal Decennial Census, other than the county in which the municipality is located, without the prior approval of the county judge and quorum court of the receiving county.
It is my opinion, based upon such cases as Humphrey v. Thompson,222 Ark. 884, 263 S.W.2d 716 (1954); Hensley v. Holder, 228 Ark. 401,307 S.W.2d 794 (1957); Littleton v. Blanton, 281 Ark. 395,665 S.W.2d 239 (1984); Owen v. Dalton, 296 Ark. 351, 757 S.W.2d 921
(1988); and Opinion No. 89-129, recently issued by this office, that this provision constitutes impermissible special legislation in violation of Arkansas Constitution Amendment 14, and is therefore constitutionally suspect.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.